gym ;¥M _‘ ,`a;
United States _District Court §§”§ §._, §§ §§
EASTERN DISTRICT oF CALIFORNIA wm 18 mg

 

United States of America
‘ vs.
Martin l\/Iontoya

 

 

CONSENT TO MODIFY CONDITIONS OF RELEASE

I, Martin Montoya , have discussed With Ryan Beckwith , Pretrial Services
Officer, modifications of my release conditions as follows:

 

 

The condition requiring the defendant to participate in the CURFEW component of the Location Monitoring
Program is removed.

All other conditions not in conflict with this order shall remain in full force and effect.

I consent to this modification of my release conditions and agree to abide by this modification

-%7~§ W ol»\vi»m /Z,¢_ EZ,W \- H~ "\

Signature of De!i€en/dant Date Pretl'rial Services Officer Services Date

l have reviewed the conditions and concur that this modification is appropriate.

< b ///)//$
Da}{ /

Si ure of stant United States Attomey

 

 

Jef`frey Spi a

I have revievv:é?l the conditions ith my client and concur that this modification is appropriate
,..z»" % .

Signatur<e/e{f<'Defense Counsel Date

James Homola -

0R1)ER OF THE COURT

§ The above modification of conditions of release is ordered, to be effective on ll {X Z¢g .

The a ve modification of conditions of` release is not ordered.

rt;l.,.%@l,;z: ‘ - ' »'//3/¢8 _

Signzllture of J udicial Off`lcer Date
cc: U.S. Attomey’s Office, Defense Counsel, Pretrial Services

